IN THE SUPREME COURT OF IOWA
                                No. 20–1032

             Submitted February 16, 2021—Filed March 12, 2021


INTEREST OF A.B. and I.B., Minor Children,

Y.B., Mother,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal     from   the Iowa   District Court    for   Mitchell   County,

Karen Kaufman Salic, District Associate Judge.



      Mother seeks further review of a court of appeals decision affirming

a juvenile court order terminating her parental rights to two children.

AFFIRMED.



      Mansfield, J., delivered the opinion of the court, in which all justices

joined.



      William P. Baresel of Prichard Law Office, P.C., Charles City, for

appellant.



      Thomas J. Miller, Attorney General, Ellen Ransey-Kacena, Assistant

Attorney General, and Mark L. Walk, County Attorney, Osage, for appellee.
                                       2

MANSFIELD, Justice.

      A mother challenges an order terminating her parental rights to two

children, aged two and four. The children have been out of her care since

October 2018. The termination petition was filed in November 2019, and

the order terminating parental rights was entered in July 2020. Although

the court of appeals affirmed the juvenile court’s order, a dissent

concluded that the COVID-19 pandemic had thwarted the mother’s efforts

to demonstrate that the children could be safely returned to her. We took

this case on further review to consider whether this case was appropriately
handled in light of the pandemic.

      We conclude that it was. On our de novo review, we agree with the

juvenile court that the mother had made only limited progress.             The

supervised visits that occurred both before and during the pandemic

showed that the mother could not safely parent the children. Also, the

juvenile   court   acted    within   its   discretion   in   granting   several

postponements of the termination hearing but ultimately concluding that

it needed to go forward telephonically, notwithstanding the mother’s

objections. Accordingly, we affirm the order of the juvenile court and the

decision of the court of appeals.

      I. Facts and Procedural History.

      A.B. and I.B., aged two and four respectively at the time of the

termination hearing, are the sons of Mother and Father, who are married

to each other. In May 2018, when A.B. was a newborn infant, A.B. and

I.B. were adjudicated children in need of assistance. Some of the concerns

at that time were Father’s domestic violence against Mother, Father’s

abuse of alcohol, and Mother’s inability to supervise the children when
they were with her.        Mother moved to Mason City and the children
                                     3

remained with Father in Osage. In July 2018, Mother attempted suicide

through an overdose of pain medications.

      In October 2018, law enforcement came to Father’s home in Osage.

Mother had been there, contrary to the court order in place. When Father

dragged her out of the house, she threw a shovel through a window. The

juvenile court concluded that both parents were violating the court order

and could not be trusted to have the children with them. A.B. and I.B.

were removed from Father’s home and turned over to the custody of the

department of human services (DHS) for placement with their adult cousin
in Iowa Falls. The home was stable and met the children’s needs. Father

provided some financial support for the children.

      At times in 2019, both Father and Mother appeared to be doing

better.   They went through couples counseling.         Father underwent

substance abuse treatment for alcohol.           However, an attempted

reconciliation was unsuccessful.

      Meanwhile, Mother did not work or seek work, relying on support

from her family out of state in addition to governmental benefits.

Throughout the case, Mother did not have a driver’s license or access to

personal transportation. Mother complained of pain for which there was

no significant physical diagnosis. She talked of returning to California for

medical treatment, criticizing the adequacy of the care she was getting,

although she was receiving care from the Mayo Clinic. Mother failed to

attend numerous therapy sessions and declined to take her mental health

medications. Mother’s supervised visits with the children were reduced to

one per week because she was not attending them consistently.           The

juvenile court noted in May 2019 that Mother “is entirely dependent on
others to meet her needs.”
                                      4

      At a September 2019 review hearing, the juvenile court noted,

             Overall, there has been progress, which needs to
      continue. However, given how far past the permanency
      guidelines we are, it is essential that we be to a point of
      reunification by the next hearing, otherwise there will be some
      difficult decisions with few options.

      In October, Father and Mother separated again following verbal

conflict. Father acknowledged being verbally abusive and resuming the

use of alcohol “as a coping tool.” Mother continued to display deficiencies

in her parenting skills at the supervised visits.    At a November review

hearing, consistent with DHS’s recommendation and after noting the

services provided over the last year and a half, the juvenile court directed

the county attorney to file a petition for termination of parental rights.

      The petition for termination of the parental rights of Father and

Mother was filed on November 22.           A hearing was scheduled for

February 6, 2020.

      In the interim, Father and Mother announced their plans to get a

divorce. Father remained employed full-time and worked on remodeling

his house in the hope that the children would be returned to his care.

Both parents continued therapy; they now had separate in-person

supervised visits with A.B. and I.B.         The family safety, risk, and
permanency services (FSRP) provider felt that Father’s visits went well but

that Mother continued to need work on parenting. Mother would fail to

change A.B.’s diapers, would leave one child behind while taking the other

to a public bathroom, and had difficulty redirecting or gaining control over

the children. Mother leased a one-bedroom apartment and signed up for

vocational rehabilitation services. Nonetheless, in a January 28, 2020

report to the court, DHS recommended termination of both parents’ rights.
                                      5

      On February 6, the juvenile court decided to continue the

termination hearing for one month to March 5. Father had waited until

the last minute to request counsel and, because of his income, did not

qualify for court-appointed counsel. The continuance was needed to give

Father time to retain counsel and have his counsel present.

      In-person supervised visits continued. Mother continued to have

problems with basic safety issues such as allowing I.B. to follow her out

into the street, permitting A.B. to put a pepper packet in his mouth, and

allowing the children to get onto tables and desks. Mother would be on
the phone a lot during visits and had trouble controlling the children and

remembering to change A.B.’s diapers.            A February 10 FSRP report

concluded that Father managed the boys well but Mother “struggled to

provide supervision that would ensure even their most basic needs of

safety without . . . supervisors intervening.”

      Additionally, on February 19, the placement of the children was

changed from relative care to foster care, based on the relatives having

become licensed foster parents in order to adopt the children.        At the

request of Father’s recently retained counsel, who needed more time to

prepare, the termination hearing was continued from March 5 to April 2.

      Despite the outbreak of the COVID-19 pandemic, in-person

supervised visits continued in March.            Mother again had difficulty

managing the children during the visits.          A recurring issue was her

inability to get A.B. and I.B. into a car safely.         Meanwhile, Father

progressed to unsupervised overnight weekend visits with unannounced

drop-ins. Father’s weekend time went well.

      On March 30, DHS partially changed its recommendation.              It
proposed that Father be given an additional three months to continue to

make progress, while it reiterated that Mother’s parental rights should be
                                           6

terminated.        Mother moved to continue the April 2 hearing.             It was

rescheduled to May 28 as a telephonic hearing. In the order granting the

continuance, the court indicated that DHS could gradually increase

Father’s unsupervised time with A.B. and I.B.

         Because of COVID-19, Mother’s visits from April 11 to May 4 with

the children were by video. Father isolated as much as possible and was

able to keep having the children overnight for in-person visits.

         Prior to the May 28 hearing, Mother filed a motion for an

interpreter.1 The juvenile court denied the motion, expressing concern
about the delays in the case and noting that “during the course of the

Court’s more than two years of involvement with this family, the Court has

never previously been informed that Mother’s ability to understand

English was an issue.” Mother then moved for reconsideration of the order

denying an interpreter and for an in-person hearing, explaining that she

was “able to understand English with the context she receives from . . .

facial expressions and movements when she is in the court room.”

         The juvenile court held a telephonic hearing on May 28. At the

conclusion, the court decided to reschedule the termination hearing for an

in-person hearing on July 23, anticipating that COVID-related restrictions

on in-person hearings would be lifted by then. The court reasoned that

“fundamental fairness to [Mother] requires additional delay” until July,

although “[t]his is unfortunate for the children since it delays permanency

for them.”

         The record is incomplete as to how visits proceeded in late May and

early June. On June 11, the FSRP provider did a home check. There was

concern expressed about Father, A.B., and I.B. all having to share a

         1Mother   is a permanent resident of the United States who was born in South
Korea.
                                    7

bedroom due to the upstairs needing work.       Father explained he was

hesitant to make improvements when he was behind on payments and the

bank was threatening foreclosure. Father agreed to prepare the upstairs

bedroom for the boys.

      On June 19, Mother had an in-person visit with A.B. and I.B. that

did not go very well. Mother locked herself out of the apartment as the

children were arriving. She then allowed A.B. to play with small beads

and put them in his mouth.      In a June 30 report, the FSRP worker

continued to recommend supervised visitation only for Mother, indicating
that she “continues to struggle with understanding the needs of [A.B.] and

[I.B.] regarding supervision and development.” An FSRP report questioned

the suitability of Mother’s one-bedroom apartment because of its size and

because it was not in a neighborhood where the children could safely play

outside.

      The termination hearing for Mother went forward telephonically on

July 23. Although an interpreter had been provided, Mother nonetheless

objected and requested an in-person hearing.       The court declined the

request, noting there were ten parties on the phone call who would need

to be in the courtroom in addition to the judge and court reporter. In its

subsequent written ruling, the court elaborated,

      The number of people necessary for this proceeding exceeds
      the social distancing capacity of the Mitchell County
      courtroom. It would be inappropriate to exclude any of these
      participants from the hearing. Additionally, throughout the
      case, Mother has complained of significant medical concerns
      that would make her high risk category for coronavirus. This
      hearing has been continued multiple times and the children
      have been removed from Mother’s care for well over two years.
      In balancing those concerns, it was determined that the
      hearing should proceed by teleconference.

      The DHS worker testified that Mother had not made any noticeable

progress over two years. In DHS’s view, the children could not be safely
                                         8

returned to Mother, nor would this be in the children’s best interests. In

summary, the DHS worker pointed to Mother’s “inability to be able to meet

her own needs[,] let alone the needs of her children.”

       Mother testified that she had secured her one-bedroom apartment

and was receiving job training.2 She also testified that she was receiving

food and housing benefits and that she would move to a larger apartment

in the same complex if the children were returned to her. She generally

downplayed her physical difficulties and offered explanations for some of

the incidents in the FSRP reports.
       At the conclusion of the hearing, the guardian ad litem was asked

for his position on termination. He stated, “[M]y current position is that I

would agree with [DHS’s] recommendation, although I do have some

reservations. I think mother may have some extenuating circumstances.”

       On July 28, the juvenile court filed an order granting the petition for

termination of parental rights. The court explained,

       [O]ver the course of the last 28 months, [Mother] has made
       little . . . effort to obtain or maintain employment, and has
       often insisted that she cannot be employed.

             Mother does have her own apartment again, but she has
       lost her housing multiple times over the course of the CINA
       due to her lack of independent financial support, and lives in
       a neighborhood that would not be safe for the children to play
       outside in. Mother seems unconcerned with those risks, and
       the [FSRP] worker notes that Mother “has not been
       enthusiastic about or willing to establish a routine for play
       and study.” Particularly as the children grow older, they will
       require not only a routine and attention to varied play and
       learning, but their interests and needs will increase, requiring
       a higher level of investment than Mother has been []willing to
       provide to them as very young children.

       The court did recognize the challenges posed by COVID-19:



       2At times, Mother answered questions directly in English, sometimes expressing
a preference for doing so.
                                      9
            Counterbalancing issues are a number of concerning
      observations. Obviously, for a period of time during the
      pandemic, visits were done via video chat. This can be very
      challenging given the young ages of the children, but seems to
      have actually gone better than in person visits. This was
      probably helped [by] a lot of [the foster mother]’s prompting
      and the boys being extremely comfortable in the home they
      have lived in for so long. In person visits have seemed harder.

      In summary, the court found clear and convincing evidence that the

children could not be returned to Mother and that termination was

appropriate under Iowa Code section 232.116(1)(f) as to I.B. and

section 232.116(1)(h) as to A.B. As the court put it, “The children cannot

wait indefinitely for the possibility that Mother will eventually be able to

meet their needs.” The court also found termination to be in the children’s

best interests under section 232.116(2) and that no exception under

section 232.116(3) justified a different result.

      Mother appealed, and we transferred the case to the court of

appeals. A majority of the three-judge panel affirmed the juvenile court’s

termination order. However, one judge dissented, explaining as follows:

            Unfortunately, the COVID-19 pandemic prevented the
      mother from demonstrating her independent parenting skills
      on a sustained basis, with many visits being held by video.
      Because the mother made marked improvements in her
      compliance with department expectations notwithstanding
      the pandemic, I would conclude termination was not in the
      children’s best interests and I would reverse the termination
      decision and remand for further proceedings.

      We granted further review to consider whether termination of

parental rights was appropriate under the circumstances, including the

challenges posed by COVID-19.

      II. Standard of Review.

      As we said recently,

            We review termination of parental rights proceedings de
      novo. In re A.S., 906 N.W.2d 467, 472 (Iowa 2018). While we
      are not bound by the juvenile court’s factual findings, we
                                     10
      accord them weight, especially in assessing witness
      credibility. Id. “[O]ur fundamental concern” on review “is the
      child’s best interests.” In re J.C., 857 N.W.2d 495, 500 (Iowa
      2014).

In re J.H., 952 N.W.2d 157, 166 (Iowa 2020).

      III. Analysis.

      We will first consider whether the State established that termination

of Mother’s parental rights was appropriate under Iowa Code section

232.116. We will then turn to whether special circumstances justify a

different result, based upon DHS’s inability to hold in-person visitation or

the juvenile court’s inability to hold an in-person termination hearing.

      A. Did Termination Comply with the Statute? The only disputed

element under section 232.116(1)(f) and (h) was whether A.B. and I.B.

could be returned to Mother’s care at the time of the termination hearing.

We agree with DHS, the guardian ad litem, and the juvenile court that they

could not be. Although the Mother undoubtedly cares deeply about her

two children, had difficulty managing them and keeping them safe even

during the two- or three-hour supervised visitation sessions. In her last

report before the hearing, the FSRP worker wrote, “[Mother] continues to

struggle with understanding the needs of [A.B.] and [I.B.] regarding
supervision and development.”

      During the nearly two years that I.B. and A.B. were out of her care,

Mother made progress in dealing with her own needs, with the assistance

of a crisis intervention center. Even then, she had still not secured regular

employment, she lacked a driver’s license, and had no access to a vehicle.

She continued to report chronic pain and weakness, for which her medical

providers found no objective basis.       At the termination hearing, she

claimed her physical condition had improved, but the juvenile court
                                     11

correctly noted that she was still telling the FSRP worker during visitation

that “her physical limitations were a barrier.”

      Most importantly, though, Mother had not really advanced as a

parent. She had trouble engaging with the children, spent visitation time

on the phone, and repeatedly overlooked basic safety precautions during

those visits. See In re A.M., 843 N.W.2d 100, 111 (Iowa 2014) (upholding

termination where “after a year of services, the parents were still not in a

position to care for [the child] without ongoing DHS involvement”).

      “The ‘legislature has established a limited time frame for parents to
demonstrate their ability to be parents.’ ” In re A.S., 906 N.W.2d at 474

(citation omitted) (quoting In re J.E., 723 N.W.2d 793, 800 (Iowa 2006)).

“These deadlines stem in large part from mandates in federal law.” In re

Z.P., 948 N.W.2d 518, 524 (Iowa 2020) (per curiam). “Once the limitation

period lapses, termination proceedings must be viewed with a sense of

urgency.” In re C.B., 611 N.W.2d 489, 495 (Iowa 2000) (en banc). Mother

had received much more than the time allotted by the statute.

      Mother objects that the juvenile court “decided to reward the abuser

in this action” by terminating her rights and not his. Mother was, sadly,

a victim of domestic abuse, but her argument oversimplifies the situation.

Mother and Father separated for good in October 2019. After that, Father

developed and demonstrated appropriate parenting skills and progressed

past supervised visitation; Mother did not. The record does not indicate

that Mother has ever cared for the children alone overnight. See In re Z.P.,

948 N.W.2d at 524 (noting the same point in a termination-of-parental-

rights case). “[J]uvenile law is not a fault-based edifice like tort law.” Id.

at 523.    “[T]he interests of the child take precedence over family
reunification.” In re L.T., 924 N.W.2d 521, 529 (Iowa 2019).
                                    12

      Here, the best interests of the children support termination of

Mother’s parental rights. See Iowa Code § 232.116(2). At the time of the

hearing, A.B. and I.B. had been out of the home for almost two years. They

were doing well in their current environment; by contrast, during her

supervised visits, Mother remained unable to manage them successfully

or even interact with them much. Frequent intervention and prompting

from the FSRP worker were needed. See Iowa Code § 232.116(2) (directing

the court to “give primary consideration to the child’s safety, to the best

placement for furthering the long-term nurturing and growth of the child,
and to the physical, mental, and emotional condition and needs of the

child”); In re P.L., 778 N.W.2d 33, 40–41 (Iowa 2010) (discussing the best

interests of the child test).

      Lastly, we do not believe there are grounds to avoid termination

under Iowa Code section 232.116(3). Mother argues that a bond exists

between her and A.B. and I.B.      See Iowa Code § 232.116(3)(c).     It is

undeniable that the children and Mother have feelings for each other. This

is confirmed by the FSRP reports.     Yet the existence of a bond is not

enough. The law requires clear and convincing evidence that “termination

would be detrimental to the child at the time due to the closeness of the

parent-child relationship.” Id. That standard has not been met. See In re

M.W., 876 N.W.2d 212, 225 (Iowa 2016) (finding the section 232.116(3)(c)

exception did not apply despite the existence of some bond where the

children were young, had been out of the mother’s care for almost two

years, and had achieved stability out of the mother’s home).

      Mother also opposed termination because the children were in the

care of a relative. But this exception can come into play only when a
relative has “legal custody.” Iowa Code § 232.116(3)(a). DHS had legal

custody. See, e.g., In re A.M., 843 N.W.2d at 103, 106, 113 (noting that
                                   13

this section did not cover a situation where maternal grandparents were

taking care of the child but DHS had legal custody).

       B. Did COVID-19 Adversely Affect Mother’s Ability to Reunify?

The court of appeals dissent voiced a concern that the COVID-19 pandemic

had adversely affected Mother’s prospects for reunification with A.B. and

I.B.   We do not believe that is so.   The termination hearing had been

originally scheduled to occur on February 6, 2020, before the pandemic

struck Iowa. It was postponed to April 2 only because of Father’s issues

in retaining counsel. It was then postponed from April 2 to May 28 and
from May 28 to July 23 at Mother’s request. Finally, on July 23, despite

Mother’s request for a further postponement to allow for an in-person

hearing, the juvenile court decided it could wait no longer and needed to

go forward.

       We believe the juvenile court’s decision to go forward with a

telephonic termination hearing on July 23 was within its discretion. On

March 14, as the COVID-19 pandemic struck Iowa, we gave courts the

option to conduct certain hearings by remote technology in lieu of

continuing them. See Iowa Sup. Ct., In the Matter of Ongoing Preparation

for Coronavirus/COVID-19 Impact on Court Services (Mar. 14, 2020)

https://www.iowacourts.gov/collections/470/files/1049/embedDocume

nt/ [https://perma.cc/4NXZ-LYVB]. When courthouses reopened to the

public in the summer, strict protocols were put in place for in-person

hearings. See Iowa Sup. Ct., In the Matter of Resuming In Person Court

Services During COVID-19 (July 9, 2020) https://www.iowacourts.gov/

collections/526/files/1144/embedDocument/ [https://perma.cc/TN7D-
                                          14

CMMD].       If the juvenile court did not believe compliance with those

protocols was possible, it needed to explore other options.3

       The juvenile court did not have to order a further continuance. In

In re A.H., 950 N.W.2d 27, 39–41 (Iowa Ct. App. 2020), our court of appeals

issued a thorough, published opinion upholding a decision by the same

juvenile judge who presided over this case to hold a telephonic hearing in

a different termination case during the COVID-19 pandemic. We generally

agree with the reasoning in that court of appeals decision. “[C]ontinuances

may be detrimental to the best interests of children.”               In re M.D., 921
N.W.2d 229, 233 (Iowa 2018).

       We have indicated that “the process due in each case is flexible

depending on the particular circumstances.” In re M.D., 921 N.W.2d 235.

While we have held that even incarcerated parents have a right to testify

and participate by telephone, see id., we have never decided that a parent

has an absolute right to an in-person hearing regardless of the

circumstances. The transcript of the termination hearing indicates that

Mother and her counsel were able to present her case forcefully.

       Given the number of participants in this termination hearing, the

space constraints at the Mitchell County Courthouse as determined by the

juvenile court, the ongoing ravages of COVID-19, and the fact that the

hearing had already been delayed repeatedly, we find that proceeding

telephonically in this case was a proper exercise of discretion.

       Having said that, we encourage juvenile courts to consider other

alternatives to a purely telephonic termination hearing.                 These would

include a hearing by video conference, or a hybrid hearing at which


       3No one challenged the juvenile court’s determination that “[t]he number of people
necessary for this proceeding exceed[ed] the social distancing capacity of the Mitchell
County courtroom.”
                                    15

parents and their counsel appear in person while at least some other

participants appear remotely.

      Additionally, we do not agree with the court of appeals dissent that

“the COVID-19 pandemic prevented the mother from demonstrating her

independent parenting skills on a sustained basis.” Mother had nearly

two years to demonstrate those skills, and never progressed past

supervised visitation. Seemingly at every visit, there were documented

instances of the FSRP provider needing to step in and assist Mother.

Mother’s inability to handle the children without help and guidance during
the relatively brief supervised visits shows that she would not have been

able to parent on her own.

      It is true that for about two months starting in early April 2020, in-

person supervised visits were suspended and replaced by video

interactions. Obviously, the video conferences that occurred at that point

were suboptimal, but even they revealed Mother’s limitations.           For

example, in one April video session, Mother had to be admonished because

she held up candy for A.B. and I.B. which they could not have because the

children were not in her presence. During the video sessions, as during

the in-person sessions, the FSRP provider frequently had to role-model

appropriate parenting. We do not believe the pandemic tipped the scales

in this case.

      IV. Conclusion.

      For the foregoing reasons, we affirm the juvenile court’s order

terminating parental rights and the decision of the court of appeals.

      AFFIRMED.